                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                No . 5: l 9-cr-258-BO-9

UNITED STATES OF AMERICA                              )
                                                      )
       V.                                             )            ORDER
                                                      )
MOHAMED E. OULD EL BECHIR                             )


       This cause comes before the Court on defendant ' s nine motions pertaining to production

of discovery materials as well as his motions to sequester witnesses and suppress evidence. For

the reasons stated below, these motions are denied.

                                        BACKGROUND

       On June 19, 2019, defendant was named in an 8-count, 32-defendant indictment arising

from a large-scale cigarette smuggling operation. On January 24, 2020, defendant filed eleven

motions. Nine of these motions request that the government preserve and produce discovery in

accordance with its various legal obligations. Defendant has also moved for the Court to sequester

witnesses at trial. Finally, defendant moves to suppress evidence and statements arising from an

allegedly unlawful search of defendant' s vehicle.

       The parties have been engaged in plea discussions and , consequently, have filed three

consent motions for extension of time for the government to respond to the various motions. On

June 10, 2020 , the government filed its responses and the motions were submitted to the

undersigned for review.




            Case 5:19-cr-00258-BO Document 834 Filed 06/22/20 Page 1 of 4
                                             DISCUSSIO

Motions for production

        In its response to the various motions for production and preservation of evidence, the

government represents that it has produced to defendant all known discovery materials. It further

represents that it will continue production in accordance with its legal obligations. With respect to

defendant 's request for early production of Jencks material , the government correctly submits that

it is not due unti l the witness testi fies at tri al. Un ited States v. Peoples, 748 F.2d 934,936 (4th Cir.

1984); see also United States v. Lewis, 35 F.3d 148, 151 ( 4th Cir. 1994) ("The district court may

not require the government to produce Jencks Act material relating to one of its witnesses until

after the witness has testified."). Defendant has not disputed that the government has produced all

known discovery at this time, and th erefore, defendant's motions related to"production are denied

as moot.

Motion to sequester

        The government does not oppose sequestering witnesses. But an order to sequester

witnesses is typically granted at the start ofa trial. See Fed. R. Evid. 615. Defendant should renew

his motion to sequester before trial. The motion is denied without prej udice.

Motion to suppress

        In his motion to suppress, defendant alleges that during a traffic stop for speeding and

failing to move lanes while passing a law enforcement vehicle, his car was unlawfully searched

and he was not properly Mirandized.




                                       2
           Case 5:19-cr-00258-BO Document 834 Filed 06/22/20 Page 2 of 4
        At about 4:30 PM on October 8, 2018, Eagle Intelligence Services 1 and the Cumberland

County Sheriff's Office observed defendant loading cigarettes into his van at a storage unit. Law

enforcement was at the storage unit because they had tracked Mohamed Hafed Abdou, a co-

defendant in this case, from an apartment complex known for cigarette trafficking to the storage

unit. Defendant arrived at the storage uni t and loaded his van with cigarettes. Defendant then

departed northward towards Virginia around 6:00 PM, unknowingly tailed by investigators.

Additio nally, law enforcement in Virginia was advised that defendant was en route.

        Near Richmond, defendant was pulled over by Henrico Police after he passed a law

enforcement vehicle parked in the left shoulder of the road with its lights on. Defendant was to ld

that he was stopped for speeding and fail ing to move over for an emergency vehicle. At this point,

the same emergency vehic le that he had just passed pulled up to the scene. After being stopped for

more than an hour, and after repeated attempts by the officers to gain defendant's consent to search

the vehicle, defendant was ordered out of the vehicle and was handcuffed. The officers searched

the vehicle and uncovered cigarettes without any Virginia tax stamps. Defendant was asked how

many boxes there we re, to which he responded: "probably 500 or more. " Defendant told the

officers that he needed to talk to his lawyer. The officers then gave Miranda warnings. Defendant

again stated that he needed to talk with his lawyer. After reading defendant his rights, an officer

asked defendant to wo rk with them. Defendant again stated that he wanted his lawyer and said to

take him to the station. The officers then took defendant to a magistrate judge.

        Defendant ' s motion to suppress the evidence fro m the search must be denied because the

officers had probable cause to believe that the vehicl e contained evidence of illegal acti vity . United




1
 Eag le Intelligence Services is a private in vestigative agency hired by cigarette manufacturers to
assist law enforcement in cigarette trafficking investigations.


                                      3
          Case 5:19-cr-00258-BO Document 834 Filed 06/22/20 Page 3 of 4
States v. Baker, 719 F.3d 313,319 (4th Cir. 2013). Specificall y, law enforcement in North Carolina

had observed defendant loading the cigarettes from the storage unit into the van. Defendant was

then tracked northward as that information was relayed to law enforcement in Virginia, who made

the stop. The lawfulness of stop and search does not change merely because the police used a

pretextual reason to make the stop. Whren v. Un ited States, 5 17 U.S. 806, 816 (1996). Additionally,

the statements defendant seeks to suppress were not made during a custodial interrogation for

purposes of Miranda. United States v. Sullivan, 138 F.3d 126 , 131 (4th Cir. 1998) ("[A] routine

traffic sto p does not pl ace the motorist in custody so as to require Miranda warnings."); United

States v. Leshuk, 65 F.3d 1105 , 1109- 10 (4th Cir. 1995) (handcuffing a suspect does not

necessarily convert a lawful stop into a custodial arrest). Therefore, the suppression motion is also

denied with respect to the statements.

                                          CO CLUSION

       For the reasons stated above, defendant's motions for preservation and production of

discovery materials [DE 489, 491, 492 , 493 , 494 , 495, 496, 497, 498] are DE IED AS MOOT.

The motion to sequester witnesses [DE 499] is DENIED WITHOUT PREJUDICE and should be

renewed before trial. Finally, the motion to suppress [DE 500] is DENIED.




       SO ORDERED , this     ll._ day of June, 2020.

                                              T RRENC E W . BOYLE
                                              CHIEF UNITED ST A TES DIST




                                                  4
          Case 5:19-cr-00258-BO Document 834 Filed 06/22/20 Page 4 of 4
